DETAILED ACTION
1.	This is a response to applicant's submissions filed on 08/28/2019. Claims 1-10 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Sung-Hoon Kim (Reg. # 69,695) on 09/09/2021.  The application has been amended as follows:  
As Per Claim 1, the entire claim 1 has been replaced by the following amended claim 1:

--1.	A system comprising: at least a processor, a memory, and at least a program,
the at least one program being stored in the memory, and being configured to 
acquiring a state of an automatic working machine;
displaying an image illustrating the automatic working machine in a  display apparatus in a  size in accordance with the state; and
causing the display apparatus to display, with the image, an interface for controlling a start     of a work of the automatic working machine, wherein
the at least one processor and the display apparatus are installed in an information processing apparatus that can communicate with the automatic working machine, and
the size of the image is in a standard size when the automatic working machine being in      operation and on standby.--.


As Per Claim 2, the entire claim 2 has been replaced by the following amended claim 2:

--2.	The  system according to claim 1, the state of the automatic working machine includes a communication condition between the automatic working machine and the information processing apparatus.--

In Claim 3, line 1, “storage medium” has been changed  to –system--.
In Claim 4, line 1, “storage medium” has been changed  to –system--.
In Claim 5, line 1, “storage medium” has been changed  to –system--.
In Claim 6, line 1, “storage medium” has been changed  to –system--.

In Claim 8, line 6, after “wherein”, the following phrases have been inserted:
-- the at least one processor and the display apparatus are installed in an information processing apparatus that can communicate with the automatic working machine, and--.


As Per Claim 10, the entire claim 10  has been replaced by the following amended claim 10:
--10.	A method for controlling an automatic working machine, the method performed by a processor, in a display control apparatus, comprising:
 acquiring a state of an automatic working machine;
displaying an image illustrating the automatic working machine in the display apparatus in a  size in accordance with the state; and
[AltContent: rect]causing the display apparatus to display, with the image, an interface for controlling a start                         of a work of the automatic working machine,  wherein
the at least one processor and the display apparatus are installed in an information processing apparatus that can communicate with the automatic working machine, and
the size of the image is in a standard size when the automatic working machine being in    operation and on standby.--.


Claim 9 is cancelled by Examiner’s amendment.
Allowable Subject Matter
5.	 As in interview claims are argued and amended, remaining claims 1-8 and  10 are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Gustavsson et al. ( WO-2016/178616A1) teaches, a method of controlling a mobile communication device comprising a wireless communication interface and a display is disclosed. The method comprising: executing a mobile application for controlling a robotic work tool; receiving an error signal through said wireless communication interface from said robotic work tool; displaying an error status on the display; disabling functions relating to an operating state; receiving a reset signal through said wireless communication interface from said robotic work tool; and in response thereto enabling the functions relating to an operating state.

 The prior arts of record fail to teach, make obvious , or suggest, a method, computer instructions and a system comprising, among all other limitations, at least a processor, a memory, and at least a program, the at least one program being stored in the memory, and being configured to be executed         by the at least one processor, wherein the at least one program includes instructions for executing: acquiring a state of an automatic working machine; displaying an image illustrating the automatic working machine in a  display apparatus in a  size in accordance with the state; and causing the display apparatus to display, with the image, an interface for controlling a start     of a work of the automatic working machine, wherein the at least one processor and the display apparatus are installed in an information processing apparatus that can communicate with the automatic working machine, and the size of the image is in a standard size when the automatic working machine being in      operation and on standby, and the size of the image when the automatic working machine and the information processing apparatus cannot communicate with each other or when an error occurs in the automatic working machine is smaller than the size when the automatic working machine is in operation and communicating with information processing apparatus.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663